 Case 3:20-cr-00094-DJH Document 21 Filed 01/25/21 Page 1 of 7 PageID #: 49

                                                                                FILED
                                                                             JAMES J. VILT, CLERK

                               UNITED STATES DISTRICT COURT
                                                                                      JAN 25 2021
                               WESTERN DISTRICT OF KENTUCKY                  U.S. DISTRICT COURT
                                       AT LOUISVILLE                        WEST'N. DIST. KENTUCKY
UNITED STATES OF AMERICA                                                                PLAINTIFF


v.                                                             CRIMINAL NO. 3:20-CR-94-DJH


MANUEL M. SALAZAR-LEIJA, JR.                                                           DEFENDANT


                                      PLEA AGREEMENT

          Pursuant to Rule ll(c)(l)(B) of the Federal Rules of Criminal Procedure, the United

States of America, by Russell M. Coleman, United States Attorney for the Western District of

Kentucky, and defendant, Manuel M. Salazar-Leija, Jr., and his attorney, Aaron Dyke, have
                                                  '                               (

agreed upon the following:

          1.     Defendant acknowledges that he has been charged in the Indictment in this case

with a violation of Title 18, United States Code, Section 39A.

          2.     Defendant has read the charge against him contained in the Indictment, and that

charge has been fully explained to him by his attorney. Defendant fully understands the nature

and elements of the crime with which he has been charged.

          3.     Defendant will enter a voluntary plea of guilty to Count 1 in this case. Defendant
                                                                                                        j

will plead guilty because he is in fact guilty of the charge. The parties agree to the following

factual basis for this plea:

          On September 25, 2020, in Louisville, Kentucky, in the Western District of Kentucky, the

defendant knowingly aimed the beam of a laser pointer at a Louisville Metro Police Department

helicopter. At the time, the helicopter was flying in the special aircraft jurisdiction of the United

States.
 Case 3:20-cr-00094-DJH Document 21 Filed 01/25/21 Page 2 of 7 PageID #: 50




       4.      Defendant understands that the charge to which he will plead guilty carries a

maximum term of imprisonment of 5 years, a maximum fine of $250,000, and a maximum 1

year term of supervised release. Defendant understands that an additional term of imprisonment

may be ordered if the terms of the supervised release are violated, as expl~ined in 18 U.S.C.

§ 3583.

          5.   Defendant recognizes that pleading guilty may have consequences with respect to

his immigration status ifhe is not a citizen of the United States. Under federal law, a broad range

of crimes are removable offenses, which may include the offens'e to which Defendant is pleading

guilty. In addition, if he is a naturalized citizen, Defendant acknowledges that certain convictions,

which may include Defendant's conviction, may expose him to denaturalization under,federal

law. Because removal, denaturalization, and other immigration consequences are handled in

separate proceedings, Defendant understands that no one, including his attorney or the U.S. District

Court, can predict with certainty how his conviction may affect his immigration, naturalization, or

citizenship status. Defendant agrees to plead guilty with a full understanding that this guilty plea

may lead to adverse immigration consequences, including denaturalization and possible automatic

removal from the United States.

          6.   Defendant understands that if a term ofimprisonment of more than one year is

imposed, the Sentencing Guidelines require a term of supervised release and that he will then be

subject to certain conditions ofrelease. §§5Dl.1, 5Dl.2, 5Dl.3.

          7.   Defendant understands that b:y pleading guilty, he su.ttehders certain rights set

forth below. Defendant's attorney has explained those rights to him and the consequences of his

waiver of those rights, including the following:




                                                   2
 Case 3:20-cr-00094-DJH Document 21 Filed 01/25/21 Page 3 of 7 PageID #: 51




                A.     If defendant persists in a plea of not guilty to the charge[s] against

       him, he has the right to a public and speedy trial. The trial could either be a jury

       trial or a trial by the judge sitting without a jury. If there is a jury trial, the jury

       would have to agree unanimously before it could return a verdict of either guilty

       or not guilty. The jury would be instructed that defendant is presumed innocent

       and that it could not convict him unless, after hearing all the evidence, it was

       persuaded of defendant's guilt beyond a reasonable doubt.

                B.     At a trial, whether by a jury or a judge, the United States would be
                                        1
       required to present its witnesses and other evidence against defendant. Defendant

       would be able to. confront those government witnesses and his attorney would be

       able to cross-examine them. In turn, defendant could present witnesses and other

       evidence in his own behalf If the witnesses for defendant would not appear

       voluntarily, he could require their attendance through the subpoena power of the
                                                    '                   .



       Court.

                C.     At a trial, defendant would have a privilege against self-

       incrimination and he could decline to testify, without any inference of guilt being

       drawn from his refusal to testify. If defendant desired to do so, he could testify in

       his own behalf.

       8.       Defendant understands that the United States Attorney's Office has an obligation

to fully apprise the District Court and the United States Probation Office of all facts pertinent to

the sentencing process, and to respond to all legal or factual inquiries that might arise either

before, during, or after sentencing. Defendant admits all acts and essential elements of the

indictment counts to which he pleads guilty.



                                                    3
    Case 3:20-cr-00094-DJH Document 21 Filed 01/25/21 Page 4 of 7 PageID #: 52




         9.      Defendant acknowledges liability for the special assessment mandated by 18

U.S.C. § 3013 and will pay the assessment in the amount of $100.00 to the United States District

Court Clerk's Office by the date of sentencing.

         10.     At the time of sentencing, the United States will

                 -recommend a sentence of imprisonment at the lowest end of the
                 applicable Guideline Range, but not less than any mandatory
                 minimum term of imprisonment required by law. The defendant
                 reserves the right to request a non-Guideline sentence.

                 -recommend a fine of $5,000, to be due and payable on the date of
                 sentencing. 1

                  -recommend a reduction of 3 levels below the otherwise applicable
                  Guideline for "acceptance of responsibility" as provided by
                  §3El.l(a) and (b), provided the defendant does not engage in
                  future conduct which violates any federal or state law, violates a
                  condition of bond, constitutes obstruction of justice, or otherwise
                · demonstrates a lack of acceptance of responsibility. Should· such
                  conduct occur and the United States, therefore, opposes the
                  reduction for acceptance, this plea agreement remains binding and
                  the defendant will not be allowed to withdraw his plea

         11.     The Criminal History of defendant shall be determined upon completion of the

presentence investigation, pursuant to Fed. R. Crim. P. 32(c). Both parties reserve the right to

object to the USSG §4Al.1 calculation of defendant's criminal history. The parties agree to not

seek a departure from the·Criminal History Category pursuant to §4Al.3. The defendant

understands the Court will independently calculate the. Guidelines at sentencing and defendant

may not withdraw the plea of guilty solely because the Court does not agree with either the

statement of facts or the defendant's calculation of the Guidelines.




1
 The defendant acknowledges that he has read the Notice and Penalty Pages attached to the Indictment/Information,
and that he understands the interest and penalty provisions applicable to the fine imposed and included in the
Judgment entered by the Court, said Notice and Penalty Pages are incorporated herein by reference.

                                                       4
  Case 3:20-cr-00094-DJH Document 21 Filed 01/25/21 Page 5 of 7 PageID #: 53




         12.     Defendant is aware of his right to appeal his conviction and that 18 U.S.C. § 3742

 affords a defendant the right to appeal the sentence imposed. Unless based on claims of

 ineffective assistance of counsel or prosecutorial misconduct, the Defendant knowingly and

 voluntarily waives the right (a) to directly appeal his conviction and the resulting sentence

 pursuant to Fed. R. App. P. 4(b) and 18 U.S.C. § 3742, 8_?-d (b) to contest or collaterally ~ttack

 his conviction and the resulting sentence under 28 U.S.C. § 2255 or otherwise. Defendant

 specf:fically waives on appeal or in a collateral attack any argument that (1) the statute to which

 the defendant is pleading guilty is unconstitutional and (2) the admitted conduct does not fall

 within the scope_ of the statute.

         13.     Defendant agrees not to pursue or initiate any civil claims or suits against the

 United States of America, its agencies or employees, whether or not presently known to

 defendant, arising out of the investigation or prosecution of the offense covered by this

 Agreement.

         14.     The defendant hereby waives all rights, whether asserted directly or by a

 representative, to request or receive from any department or agency of the United States any

 records pertaining to the investigation or prosec_ution of this case, including without limitation

 any records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552, or the

 Privacy Act of 1974, 5 U.S.C. § 552a.

         15.     Defendant agrees to interpose no objection to the United States transferring

 evidence or providing information concerning defendant and this offense, to other state and

 federal agencies or other organizations, including, but not limited_to the Internal Revenue

 Service, other law enforcement agencies, and any licensing and regulatory bodies, or to the entry

· of an order under Fed. R. Crim. P. 6(e) authorizing transfer to the Examination Division of the



                                                   5
 Case 3:20-cr-00094-DJH Document 21 Filed 01/25/21 Page 6 of 7 PageID #: 54




Internal Revenue Service of defendant's documents, or documents of third-persons, in possession

of the Grand Jury, the United States Attorney, or the Criminal Investigation Division of the

Internal Revenue Service.

          16.   Defendant agrees to forfeit and abandon any right to any and all evidence and

property seized during the course of this investigation (including but not limited to any item

subject to forfeiture), and waives any right to seek the return of any property pursuant to Fed. R.'

Crim. P. 41 or otherwise. Defendant understands and agrees that items seized during the course

of this investigation will be destroyed or otherwise disposed ofby the seizing law enforcement

agency.

          17.   It is understood that pursuant to Fed. R. Crim. P. 1 l(c)(l)(B), the United States's

recommendations are not binding on the Court. In other words, the Court is not bound by the

sentencing recommendation and defendant will have no nght to withdraw his guilty plea if the

Court decides not to accept the sentencing recommendation set forth in this Agreement.

          18.   Defendant agrees that the disposition provided for within this Agreement is fair,

taking into account all aggravating and mitigating factors. Defendant states that he has informed

the United States Attorney's Office and the Probation Officer, either directly or through his

attorney, of all mitigating factors. Defendant will not oppose imposition of a sentence

incorporating the disposition provided'for within this Agreement, nor argue for any other

sentence. If Defendant argues for any sentence other than the one to which he has agreed, he is

in breach of this Agreement. Defendant agrees that the remedy for this breach is that the United

States is relieved of its obligations under this Agreement, but Defendant may not withdraw his

guilty plea because of his breach.




                --------------------------                         -·------------
                                                  6
   Case 3:20-cr-00094-DJH Document 21 Filed 01/25/21 Page 7 of 7 PageID #: 55




         19.    This document and the supplemental plea agreement state the complete and only

·. Agreement between the parties in this case, and are binding only on the parties to this

 Agreement, supersede all pt1-or understandings, if any, whether written or oral, and cannot be

 modified other than in writing that are signed by all parties or on the record in Court. No other

 promises or inducements have been or will be made to defendant in connection with this case,

 nor have, any predictions or threats been made in connection with this plea.

 AGREED:

 MICHAEL BENNETT
 Acting United States Attorney

 By:



 David Weiser                                                          Dati        ..
 Assistant United States Attorney

         I have read this Agreement and carefully reviewed every part of it with my attorney. I
 fully understand it and I vol.~tarily agree to it.



 MID~~                                     .·
 Defendant


        I am the defendant's counsel. I have carefully reviewed every part of this Agreement
 with the defendant. To my knowledge my client's decision to enter into this Agreement is an
 informed and voluntary one.



 Aaron Dyke                                                            Date
 Counsel for Defendant



 MB:DW:lb:012521



                                                   7
